     Case 3:19-cv-00939-JAG Document 16 Filed 07/17/20 Page 1 of 2 PageID# 105


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

LASHELL EPPERSON, et al., individually
and on behalf of others similarly situated,

         Plaintiffs,

v.                                                      Civil Action No. 3:19-cv-00939-JAG

RODNEY M. BORDEAUX, et al.,

         Defendants.

                  STIPULATION OF DISMISSAL WITHOUT PREJUDICE

         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs,

Lashell Epperson, George Hengle, Sherry Blackburn, Clairmont Morrison, Equilla Lavine, and

Semetrica Shadwick (collectively “Plaintiffs”), and Defendants, Rodney M. Bordeaux, Wayne

Boyd, Wizipan Little Elk, Clay Colombe, Mindi Vavra and Fintech Financial, LLC (collectively

“Defendants”), hereby stipulate that all of Plaintiffs’ claims against the Defendants are hereby

dismissed without prejudice and each party shall bear its own attorney’s fees and costs.

Therefore, dismissal without a court order is proper.

         Respectfully submitted this 17th day of July 2020.

By:/s/ Kristi C. Kelly                            By: /s/David N. Anthony
Kristi C. Kelly                                   David N. Anthony
Virginia State Bar No. 72791                      Virginia State Bar No. 31696
Andrew J. Guzzo                                   Counsel for Defendants
Virginia State Bar No. 82170                      TROUTMAN SANDERS LLP
Casey S. Nash                                     1001 Haxall Point
Virginia State Bar No. 84261                      Richmond, VA 23219
Counsel for Plaintiffs                            Telephone: (804) 697-5410
KELLY GUZZO PLC                                   Facsimile: (804) 698-5118
3925 Chain Bridge Road, Suite 202                 Email: david.anthony@troutman.com
Fairfax, VA 22030
Telephone: 703-424-7570
Facsimile: 703-591-9285
Email: kkelly@kellyguzzo.com
Email: aguzzo@kellyguzzo.com
Email: casey@kellyguzzo.com
  Case 3:19-cv-00939-JAG Document 16 Filed 07/17/20 Page 2 of 2 PageID# 106


                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 17th day of July, 2020, I will electronically file the foregoing
with the Clerk of the Court using the CM/ECF system, which will then send a notification of
such filing (NEF) to all counsel of record.



                                                 /s/ Kristi C. Kelly
                                               Kristi C. Kelly, Esq., VSB #72791
                                               KELLY GUZZO, PLC
                                               3925 Chain Bridge Road, Suite 202
                                               Fairfax, VA 22030
                                               Telephone: 703-424-7572
                                               Facsimile: 703-591-0167
                                               Email: kkelly@kellyguzzo.com
                                               Counsel for Plaintiffs




                                                  2
